Citation Nr: 0614552	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for status post L4-5 
discectomy, mild annular bulging at L2-3 and L3-4 with mild 
spinal stenosis and partial foraminal encroachment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The case was subsequently 
transferred to the RO in Montgomery, Alabama.  The veteran 
testified before the undersigned at a Travel Board hearing in 
August 2004.  A transcript of this hearing is associated with 
the claims folder.

The veteran filed a claim for nonservice-connected pension 
benefits in February 2003.  That claim has not yet been 
adjudicated and is, therefore, referred to the RO for 
appropriate action.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2. The veteran did not engage in combat with the enemy.  

3. The veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his PTSD 
is related to his service in the United States Navy from 
January 1969 to October 1970.  He essentially argues that he 
was fondled and asked to perform sex acts by his superior 
officer while serving aboard the U.S.S. Garcia in 1969.

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this claim, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in April 2003 prior to 
adjudication of his claim in September 2003, and a subsequent 
letter sent in November 2003.  These letters informed the 
veteran of what evidence was required to substantiate his 
claim for service connection and of his and VA's respective 
duties for obtaining evidence.  Specifically, the April 2003 
letter informed the veteran of the evidence necessary to 
establish entitlement to service connection for PTSD, 
requested a detailed description of his stressor, and 
informed the veteran that evidence other than service records 
may corroborate claims for PTSD based on an in-service 
personal assault pursuant to 38 C.F.R. § 3.304(f)(3).  This 
letter also requested that the veteran submit records 
substantiating his claim and explained VA's duty to assist in 
obtaining evidence for these claims.  

The November 2003 letter continued to inform the veteran of 
the need to submit additional evidence in support of his 
claim.  Specifically, this letter stated:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know."  Moreover, at the August 
2004 hearing, neither the veteran nor his representative 
indicated that he had any additional evidence.  In short, the 
Board is satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case,  the veteran was 
provided with an initial VCAA letter in April 2003 prior to 
adjudication of his claim in September 2003, and a subsequent 
letter sent in November 2003.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the November 2003 
letter was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
and the Board must now examine whether the duty to assist was 
satisfied.  For claims for service connection, the duty to 
assist includes obtaining relevant records.  38 C.F.R. 
§ 3.159(c).  In the present case, the claims folder contains 
all available service medical records, service personnel 
records, private medical records, VA medical records, and VA 
examination reports.  

The veteran has not identified any other outstanding evidence 
to be obtained, and the record does not reflect any 
outstanding evidence.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA, see 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.159 (2005), and the Board will proceed with an 
analysis of this appeal.


Analysis


Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).   Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).    

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples include law enforcement records, rape 
crisis centers, mental health counseling centers, hospitals, 
physicians, tests for sexually transmitted diseases, and 
statements from family members, fellow service members, 
roommates, clergy, etc.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include a request for transfer to another duty 
assignment, deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny such a PTSD claim 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him the opportunity to 
provide such evidence.  38 C.F.R. § 3.304(f)(3) (as amended 
by 64 Fed. Reg. 32,807-32,808 (1999)) (effective March 7, 
1997) (implementing the decision in Cohen v. Brown, 10 Vet. 
App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) (pertaining to combat veterans).

In this case, the veteran provided a statement responding to 
the VA letter that advised him of the types of evidence he 
could provide to corroborate the stressor in May 2003.  He 
did not provide supportive evidence but did state that after 
the incident, his performance in service deteriorated, he had 
disregard for authority, panic attacks and anxiety, and 
alcohol and drug abuse.  

Review of the record reveals that the first indication of a 
psychiatric disorder is a VA outpatient treatment report 
dated in August 1998.  At that time, the veteran reported a 
history of depression since a January 1990 work-related 
injury to his back.  In May 1999 the veteran was diagnosed 
with depression and anxiety, and in January 2001 he was 
diagnosed with PTSD, anxiety, and depression, exacerbated by 
a pending lawsuit and marital trouble.  

In October 2001 the veteran was hospitalized at a private 
hospital for a period of two days.  His admission diagnoses 
were adjustment disorder with mixed disturbance, rule out 
major depressive disorder, and history of PTSD.  His 
discharge diagnoses were depression not otherwise specified, 
rule out PTSD, and rule out prescription opioid abuse.  
During this hospitalization, no history of physical or sexual 
abuse was given.  

Thereafter, also in October 2001, the veteran was admitted at 
a VA hospital for approximately five days.  During this 
hospitalization the veteran stated that he had been 
"stressed out" for various reasons, including 1) his 15 
year old son suffers from significant learning disabilities 
and is in trouble with the law for allegedly stealing a 
soccer ball, 2) he was given an eviction notice and told that 
he needed to be out of his mobile home by November 2001, 3) 
he feels like a failure for being disabled with a back 
injury, and 4) he and his wife were having significant 
marital difficulties.  The veteran denied any PTSD symptoms, 
and with regard to his military service, he denied combat 
experience.  At discharge his diagnoses included adjustment 
disorder with behavioral disturbances, rule out impulse 
control disorder not otherwise specified, and "carries 
diagnosis of PTSD (inactive at this time)."  

In August 2003 the veteran was afforded a VA PTSD 
examination.  At the time of this examination, the veteran 
reported a history of sexual assault by his immediate 
supervisor while in service approximately 33 years earlier.  
He stated that he did not always provide this information to 
medical providers as he is embarrassed. The veteran also 
reported that he was in active combat in Vietnam and that he 
had to pick up a lot of dead bodies.  The examiner diagnosed 
the veteran with PTSD but did not relate the diagnosis to the 
alleged in-service stressors described by the veteran.  

The next question, then, is whether the reported in-service 
stressor occurred.  Pursuant to VA regulation, the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).  The Board emphasizes that even 
if medical evidence appears to relate the diagnosis of PTSD 
to in-service stressors, such after-the-fact medical nexus 
evidence cannot also be the sole evidence of the occurrence 
of the claimed stressor.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).

The veteran's service records reflect active service from 
January 1969 to October 1970 in the United States Navy with a 
military occupational specialty of Boatswain's Mate Basic.  
Service personnel records reflect no receipt of combat- 
related award or citation and no designation of participation 
in a combat campaign. 
Through the veteran's multiple statements and his testimony 
during the August 2004 hearing, the veteran reported that 
while aboard the U.S.S. Garcia in 1969, his immediate 
supervisor, K.G., 3rd Class Petty Officer, repeatedly 
sexually assaulted the veteran.  K.G. told the veteran not to 
tell anybody about these advances and allegedly threatened 
the veteran with a charge of insubordination if he reported 
the assaults.  The veteran told a few of the guys about this 
and his mother, who has since passed away.  He has not talked 
to the guys in more than 20 years.  

Service personnel records include a Court Memorandum dated in 
August 1969 for violation of the Uniform Code of Military 
Justice, Article 91 - Insubordinate conduct toward warrant 
officer, noncommissioned officer, or petty officer.  
Specifically, the veteran was reprimanded for using 
"disrespectful language towards BM3 Brooks while in training 
for proper underway watch standing on the bridge."  This 
court memorandum is signed by A.R.K., Jr., "LCDR, Executive 
Officer."  The veteran received another non-judicial 
punishment from A.R.K. in July 1969 and from D.W.B. in 
September 1969.  K.G.C. in October 1970 did not recommend the 
veteran for reenlistment and he was separated under honorable 
conditions.  

The Board must assess the credibility and weight of the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
"Just because a physician or other health professional 
accepted appellant's description of his [inservice] 
experiences as credible and diagnosed appellant as suffering 
from post-traumatic stress disorder does not mean the [Board 
is] required to grant service connection for PTSD."  Id. at 
618.

Because the veteran did not engage in combat with the enemy, 
the record must contain credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

In this case, there is no such credible supporting evidence 
concerning the veteran's alleged stressor.  First, while the 
veteran's service personnel records show that he was 
reprimanded in August 1969 for insubordination, the report 
shows that the veteran was reprimanded for using 
disrespectful language towards BM3 Brooks.  Moreover, the 
report is signed by A.R.K., Jr., "LCDR, Executive Officer," 
not K.G., the alleged sexual offender.  There were several 
other incidents where the veteran received non-judicial 
punishment, but none were signed by K.G.  While these 
incidents, which all occurred while he was assigned to the 
U.S.S. Garcia tend to show a disregard for authority, there 
is other evidence that must be considered.    

The first showing of psychological problems in the record is 
a VA outpatient treatment report dated in October 1998 in 
which the veteran reported a history of depression since his 
back injury in January 1990.  The first diagnosis of PTSD is 
in January 2001 and does not relate the PTSD to a particular 
in-service stressor, rather it states that the veteran's 
psychological disorder is exacerbated by his legal troubles.  

Furthermore, during his private hospitalization in October 
2001 the veteran did not give a history of sexual abuse and 
during the subsequent VA hospitalization the veteran reported 
that his psychological disorder was precipitated by family 
and financial problems.  Also, the veteran has made 
inconsistent statements regarding combat experience and the 
alleged stressor.  While the veteran denied combat experience 
during an October 2001 VA hospitalization in August 2003 he 
reported active combat experience in Vietnam where he had to 
pick up dead bodies.  In addition, in October 1998, the 
veteran reported that he was a Navy medic, who served in 
DaNang, and that a turret exploded on his ship resulting in 
second degree burns and a 50 percent disability rating.  The 
service records and service medical records do not 
corroborate any of these events.  Moreover, the service 
department reported in May 2003 that there was no evidence to 
substantiate any service in the Republic of Vietnam.  
Finally, while the veteran reported a history of sexual 
assault and combat experience in service during August 2003 
VA examination, the examiner did not relate the veteran's 
PTSD diagnosis to an in-service event.       

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD. Although a 
diagnosis of PTSD is of record, there is no evidence of 
record corroborating that any of the alleged in-service 
stressors actually occurred and there is no nexus between the 
PTSD and the reported in-service stressors.  Therefore, in 
the absence of credible evidence as to the veteran's in-
service stressors, the Board cannot conclude that the 
requirements of 38 C.F.R. § 3.304(f) have been met.   
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for PTSD is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  See 38 
U.S.C.A. § 5103A (West 2002). 
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt.  38 
U.S.C.A. § 5103A(b)(1) (West 2002).  

The veteran has alleged that he was treated for his back 
disorder by Dr. "T.A.H." in Montgomery, Alabama, from 
January 2003 to the present.  He submitted a signed 
authorization form for these records in April 2003.  The RO 
requested these records in May 2003 and made a follow-up 
request in July 2003.  In July 2003, the veteran reportedly 
called Dr. T.A.H.'s office and was told that copies of his 
records were sent to the RO on May 28, 2003.  However, these 
records are not in the claims folder.  The RO should again 
attempt to obtain those records on remand.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining all relevant Social 
Security Administration (SSA) records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002).  The importance of obtaining these 
records is clear.  See Murinscak v. Derwinski, 2 Vet. App. 
363 (1992).  A Social Security Administrative record dated in 
August 1997 shows that the veteran's award for Social 
Security disability benefits was continued.  However, the 
initial decision of March 1992 granting disability benefits, 
based on the veteran's back disability, is not on file.  The 
duty to assist the veteran includes obtaining these records.  
Voerth v. West, 13 Vet. App. 117 (1999) (as part of the 
Secretary' s obligation to review a thorough and complete 
record, VA is required to obtain evidence from the SSA and to 
give that evidence appropriate consideration and weight);  
Hayes v. Brown, 9 Vet. App. 67 (1996).  

Therefore, this case must be remanded to the RO so that it 
may request these records.  This process is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the 
veteran and his representative all 
medical records from Dr. T.A.H. from 
January 2003 to the present.  The 
claimant should either submit the records 
himself or provide the necessary 
authorization to the RO.  Once obtained, 
the RO should request these records 
again.  All documents regarding this 
request must be permanently associated 
with the claims folder.  If the records 
are unobtainable, a negative reply must 
be noted in writing and associated with 
the claims folder.  

2.  The RO should contact the Social 
Security Administration and obtain a 
copy of the initial administrative 
decision of March 1992 awarding Social 
Security benefits.  Once obtained, all 
documents must be permanently 
associated with the claims folder.  If 
this record is unobtainable, a 
negative reply must be noted in 
writing and associated with the claims 
folder.

3.  When the RO is satisfied that the 
record is complete the claim should be 
readjudicated.  If the claim is still 
denied the RO must furnish the 
claimant and his representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the claimant an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


